Citation Nr: 1749648	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-12 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Atlanta, Georgia


THE ISSUE

Entitlement to a clothing allowance for the year 2012.

(The issues of entitlement to increased ratings for bilateral foot disabilities, duodenal ulcer, residuals of right knee sprain, residuals of right ankle sprain, entitlement to service connection for a left ankle disorder, a left knee disorder, hearing loss, tinnitus, posttraumatic stress disorder, erectile dysfunction, and entitlement to a total disability rating based on individual unemployability due to a service-connected disability will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel
INTRODUCTION

The Veteran had active duty service in the U.S. Army from January 1976 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a September 2012 determination by the Atlanta, Georgia, VA Medical Center, which denied the Veteran's request for a clothing allowance for the year 2012.

With regard to the Veteran's representation in this matter, the record shows that, in February 2017, the Veteran executed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of Disabled American Veterans.  In September 2017, he executed a VA Form 21-22 in favor of The American Legion.  However, pursuant to 38 C.F.R. § 20.1304(b) (2016), any request for a change of representation after 90 days following the mailing of notice to the Veteran that an appeal has been certified to the Board for appellate review must be mailed to the Board with a good cause explanation.  Accordingly, the Board may not accept the Veteran's September 2017 change in representation under the provisions of 38 C.F.R. § 20.1304(b) because this appeal was certified to the Board in March 2017, and his request for a change in representation was received after 90 days of notification that the case had been certified to the Board.  No good cause explanation for a change in representation has been received.  Therefore, Disabled American Veterans represents the Veteran in this appeal.  See 38 C.F.R. § 20.1304(b)(1)(i) (2016).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems associated with the appeal.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.





FINDING OF FACT

In November 2015, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of the substantive appeal as to the issue of entitlement to a clothing allowance for the year 2012.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's substantive appeal as to the issue of entitlement to a clothing allowance for the year 2012 have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  They must include the name of the veteran, the name of the claimant or appellant if other than the veteran (e.g., a veteran's survivor, a guardian, or a fiduciary appointed to receive VA benefits on an individual's behalf), the applicable Department of Veterans Affairs file number, and a statement that the appeal is withdrawn.  If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal.  38 C.F.R. § 20.204(b)(1).

In this case, in November 2015, the Veteran submitted a statement where he wrote, "I am withdrawing my appeal for clothing allowance."  The document included the Veteran's name, his claims number, and his signature.  At that time, there was only one appeal for a clothing allowance pending and that was the appeal for a clothing allowance for the year 2012.  Hence, in the present case, the Board finds that the appellant has withdrawn the substantive appeal as to this issue and that there remain no allegations of errors of fact or law for appellate consideration.  38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review the appeal and this issue is dismissed.


ORDER

The appeal as to the issue of entitlement to a clothing allowance for the year 2012 is dismissed.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


